                                                                                                           FILED
                                                                                                   United States District Court
                         UNITED STATES DISTRICT COURT                                              Albuquerque, New Mexico
                                                  for the
                                         District of New Mexico
                                                                                                        Mitchell R. Elfers
                                                                                                         Clerk of Court
        United States of America
                    V.


        �w \A'4«hn                                                         Case No.      MJ 21-528 KK

                Defendam


                         WAIVER OF PERSONAL PRESENCE AT HEARING




        I understand that I may appear by video for this proceeding. I hereby ask to be permitted to

appear for the hearing by video, and waive my right to be personally present for this hearing.




Date:
                                                                    Defendant's signa/ure


                                                      �A k '2-:                    \;-�1Y('M. fr�ttV
                                                               Signalure of defendanl 's a/lomey

                                                 ¥- Ecc4:1tefb.     DJ\.N cA2.o� l:AW n � p. c....
                                                        Prinled n6me of defendant's al/omey

                                                       �\i're,"'@ 0-o-ri(�fv�. CP½,
                                                        d-(01A_�
                                                          Defendanl 's allorney 's e-mail address

                                                                            C,V\h--\     \lilMl By VV1'       �
